Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 8/3/2022 have been considered by the Examiner.
Claims 1, 9, and 17-22 are amended. No claims are canceled or newly added are newly added. Claims 1-23are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 9, and 17 describe the abstract idea of receiving information and/or identifying thoughts. Specifically, claims 1 and 9 recite:
“administering to a patient a prescription digital therapeutic including evidence-based psychosocial intervention techniques to treat depressive symptoms associated with multiple sclerosis
displaying, a feeling selection interface, the feeling selection interface presenting a plurality of feeling interface elements, each feeling interface element being associated with a particular feeling; 
while displaying the feeling selection interface, receiving, a first sequence of inputs, the first sequence of inputs including a feeling selection input, the feeling selection input corresponding to a particular feeling interface element; 
in response to receiving the feeling selection input, displaying, a feeling spectrum interface, the feeling spectrum interface presenting a 20plurality of intensities associated with the particular feeling; 
while displaying the feeling spectrum interface, receiving, a second sequence of inputs, the second sequence of inputs including a first feeling intensity input, the first feeling intensity input corresponding to a first intensity of the plurality of intensities;  
25in response to receiving the first feeling intensity input, displaying, an automatic thought selection interface, the automatic thought selection interface presenting a plurality of automatic thought interface elements, each automatic thought interface element being associated with a particular automatic thought;  68 34445663.2Attorney Docket No: 266306-445326 
while displaying the automatic thought selection interface, receiving, a third sequence of inputs, the third sequence of inputs including an automatic thought selection input, the automatic thought selection input corresponding to a particular automatic thought interface element;  
5in response to receiving the automatic thought selection input, displaying, an alternative thought selection interface, the alternative thought selection interface presenting a plurality of alternative thought interface elements, each alternative thought interface element being associated with a particular alternative thought;  
10while displaying the alternative thought selection interface, receiving, a fourth sequence of inputs, the fourth sequence of inputs including an alternative thought selection input, the alternative thought selection input corresponding to a particular alternative thought interface element; 
in response to receiving the alternative thought selection input, displaying, 15the feeling spectrum interface; 
while displaying the feeling spectrum interface, receiving, a fifth sequence of inputs, the fifth sequence of inputs including a second feeling intensity input, the second feeling intensity input corresponding to a second intensity of the plurality of intensities;  
20generating, a journal entry, the journal entry indicating at least any difference between the first feeling intensity input and the second feeling intensity input; 
in response to receiving the automatic thought selection input, displaying, a thinking traps interface, the thinking traps interface presenting a 25plurality of thinking trap interface elements associated with the particular automatic thought interface element, each thinking trap interface element being associated with a particular thinking trap; 
while displaying the thinking traps interface, receiving, a sixth sequence of inputs, the sixth sequence of inputs including one or 69 34445663.2Attorney Docket No: 266306-445326 more thinking trap selection inputs, the one or more thinking trap selection inputs corresponding to one or more particular thinking trap interface elements; and 
wherein the journal entry is modified to further indicate the one or more particular thinking trap interface elements.”
Claim 17 recites:
“(i) identify a plurality of potential automatic thoughts based on feeling assessment data describing a feeling associated with a user, each potential automatic thought of the plurality of potential automatic thoughts corresponding to a negative thought and (ii) receive automatic thought selection data identifying a particular potential automatic thought from among the plurality of potential automatic thoughts; 
(i) identify a plurality of potential alternative thoughts based on the automatic thought selection data, each potential alternative thought of the plurality of potential alternative thoughts corresponding to a positive thought and (ii) receive alternative thought selection data identifying a particular potential alternative thought from among the plurality of potential alternative thoughts;
 (i) receive first feeling intensity data describing a first intensity of the feeling associated with the user at a first point in time; 
(ii) receive second feeling intensity data describing a second intensity of the feeling associated with the user at a second point in time, the second point in time being later than the first point in time; and 
(iii) generate feeling intensity difference data, the feeling intensity difference data indicating any difference between the first intensity and the second intensity; 
 (i) identify a plurality of potential thinking traps based on the feeling assessment data and (ii) receive thinking trap selection data identifying one or more particular potential thinking traps from among the plurality of potential thinking traps; and”
The steps of administering, receiving, identifying, and generating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Note that Examiner interprets the displaying limitations to be equivalent to outputting via pen and paper, which is human activity. Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to receive and output information and/or identify thoughts. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:
“a display; 
an input device; 
by the one or more processors executing including instructions included in the one or more programs for:
memory storing one or more programs configured to be executed by the one or 10more processors, the one or more programs including instructions for: 
on the display,
via the input 15device,
for display on the display,”
Claim 9 recites:
“at an electronic device including a display and an input device:
on the display,
via the input 15device,
for display on the display,”
Claim 17 recites:
“one or more modules stored on memory and executed by one or more processors, the one or more modules administering to a patient evidence-based psychosocial intervention techniques to treat depressive symptoms associated with multiple sclerosis, the one or more modules comprising:
an automatic thought identification module, the automatic thought identification module configured to
an alternative thought identification module, the alternative thought identification module configured to
a feeling intensity module, the feeling intensity module configured to
a thinking traps module, the thinking traps module configured to
a display module, the display module configured to generate display data representing the feeling intensity difference data.”
The limitations relating to displaying, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, displaying is interpreted as outputting resulting data. The recited display, input unit, processor, memory, and modules are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 156-159, 179-182] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output (including displaying) has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II).  As discussed above with respect to the lack of integration into a practical application, the display, input unit, processor, memory, and modules are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.    
Dependent claims 2-8, 10-16, and 18-23 do not add “significantly more” to the eligibility their respective parent claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-8, 10-16, and 18-23 as well.  	
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-23 are directed to an abstract idea without significantly more. Therefore claims 1-23 are rejected under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 7-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. Patent Application Publication No. 20120289791) in view of Ono (U.S. Patent Application Publication No. 20160117597), Heaven (U.S. Patent Application Publication No. 20110289443), and Bulaj (U.S. Patent Application Publication No. 20170326330).
Regarding claim 1, Jain teaches an electronic device for treating depressive symptoms associated with multiple sclerosis, the electronic device comprising: 
a display [P 25]; 
an input device [P 56-57]; 
one or more processors [P 119]; and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for administering to a patient a prescription digital therapeutic including evidence-based psychosocial intervention techniques to treat depressive symptoms associated with multiple sclerosis by the one or more processors executing instructions included in the one or more programs for [P 407] (Jain teaches the processor executing instructions stored on memory to execute the following steps):
displaying, on the display, a feeling selection interface, the feeling selection interface presenting a plurality of feeling interface elements, each feeling interface element being associated with a particular feeling [Fig. 4, P 70-71, 76] (Jain teaches displaying a mood input widget, which is interpreted as a feeling selection interface, with a list of moods which the user can select); 
while displaying the feeling selection interface, receiving, via the input device, a first sequence of inputs, the first sequence of inputs including a feeling selection input, the feeling selection input corresponding to a particular feeling interface element [Fig. 4, P 70-71, 76] (Jain teaches receiving user input regarding one or more moods via the mood input widget); 
displaying, on the display, a feeling spectrum interface, the feeling spectrum interface presenting a plurality of intensities associated with the particular feeling [Fig. 4, P 70-71, 73] (Jain teaches displaying a mood intensity input widget, which is interpreted as a feeling spectrum interface, for presenting a selectable scale to the user); 
while displaying the feeling spectrum interface, receiving, via the input device, a second sequence of inputs, the second sequence of inputs including a first feeling intensity input, the first feeling intensity input corresponding to a first intensity of the plurality of intensities [Fig. 4, P 70-71, 73, 76] (Jain teaches receiving user input regarding a mood or psychological state intensity via the mood intensity widget; Jain also teaches that the system may continually query the user regarding their mood intensity, and thus teaches a plurality of intensities); 
displaying, on the display, the feeling spectrum interface [P 71-73] (Jain teaches displaying the mood intensity widget multiple times); 
while displaying the feeling spectrum interface, receiving, via the input device, a fifth sequence of inputs, the fifth sequence of inputs including a second feeling intensity input, the second feeling intensity input corresponding to a second intensity of the plurality of intensities [P 71-73] (Jain also teaches that the system may continually query the user regarding their mood intensity, and thus teaches a fifth sequence of inputs including a second feeling intensity input); 
generating, for display on the display, a journal entry, the journal entry indicating at least any difference between the first feeling intensity input and the second feeling intensity input [P 71, 74, 214] (Jain teaches in P 74 generating graphical representations, which are interpreted as a journal entry, of health metrics trends over time which include mood intensity metrics); 
Jain may not explicitly teach:
in response to receiving the first feeling intensity input, displaying, on the display, an automatic thought selection interface, the automatic thought selection interface presenting a plurality of automatic thought interface elements, each automatic thought interface element being associated with a particular automatic thought; 
while displaying the automatic thought selection interface, receiving, via the input device, a third sequence of inputs, the third sequence of inputs including an automatic thought selection input, the automatic thought selection input corresponding to a particular automatic thought interface element; 
in response to receiving the automatic thought selection input, displaying, on the display, an alternative thought selection interface, the alternative thought selection interface presenting a plurality of alternative thought interface elements, each alternative thought interface element being associated with a particular alternative thought; 
while displaying the alternative thought selection interface, receiving, via the input device, a fourth sequence of inputs, the fourth sequence of inputs including an alternative thought selection input, the alternative thought selection input corresponding to a particular alternative thought interface element; 
However, Ono teaches:
in response to receiving the first feeling intensity input, displaying, on the display, an automatic thought selection interface, the automatic thought selection interface presenting a plurality of automatic thought interface elements, each automatic thought interface element being associated with a particular automatic thought [P 102, Fig. 7 & 20] (Ono teaches a thought eliciting unit, which in interpreted as an automatic thought selection interface, for displaying a plurality of selectable automatic thoughts to a user; Ono also teaches in Fig. 20 that eliciting automatic thoughts may occur after eliciting mood information from the user, which is interpreted as corresponding to the feeling spectrum interface taught above); 
while displaying the automatic thought selection interface, receiving, via the input device, a third sequence of inputs, the third sequence of inputs including an automatic thought selection input, the automatic thought selection input corresponding to a particular automatic thought interface element [P 102] (Ono teaches receiving user input regarding a selection of an automatic thought); 
in response to receiving the automatic thought selection input, displaying, on the display, an alternative thought selection interface, the alternative thought selection interface presenting a plurality of alternative thought interface elements, each alternative thought interface element being associated with a particular alternative thought [P 178-179, Fig. 18-19] (Ono teaches a ground/counterevidence eliciting unit, which in interpreted as an alternative thought selection interface, which displaying interface elements in which a user may enter counterevidence regarding a thought, which in interpreted as an alternative thought); 
while displaying the alternative thought selection interface, receiving, via the input device, a fourth sequence of inputs, the fourth sequence of inputs including an alternative thought selection input, the alternative thought selection input corresponding to a particular alternative thought interface element [P 178-179] (Ono teaches receiving user input regarding counterevidence, which is interpreted as an alternative thought selection input correspond got a particular alternative thought interface element); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System for supporting correction of distorted cognition, method of eliciting user consciousness information and program therefor as taught by Ono with Calculating and monitoring the efficacy of stress-related therapies taught by Jain with the motivation of improving counseling systems and related user interfaces [Ono, P 10].
Jain and Ono may not explicitly teach:
displaying, on the display, a thinking traps interface, the thinking traps interface presenting a plurality of thinking trap interface elements associated with the particular automatic thought interface element, each thinking trap interface element being associated with a particular thinking trap; 
while displaying the thinking traps interface, receiving, via the input device, a sixth sequence of inputs, the sixth sequence of inputs including one or more thinking trap selection inputs, the one or more thinking trap selection inputs corresponding to one or more particular thinking trap interface elements; and 
wherein the journal entry is modified to further indicate the one or more particular thinking trap interface elements.
However, Heaven teaches:
displaying, on the display, a thinking traps interface, the thinking traps interface presenting a plurality of thinking trap interface elements associated with the particular automatic thought interface element, each thinking trap interface element being associated with a particular thinking trap [P 38, Fig. 4] (Heaven teaches displaying an interface tool 400, which is interpreted as a thinking trap interface, for providing selectable options regarding thinking traps to a user); 
while displaying the thinking traps interface, receiving, via the input device, a sixth sequence of inputs, the sixth sequence of inputs including one or more thinking trap selection inputs, the one or more thinking trap selection inputs corresponding to one or more particular thinking trap interface elements [P 38] (Heaven teaches receiving user input from the tool 400 indicating whether the user feels they have fallen in one or more thinking traps); and 
wherein the journal entry is modified to further indicate the one or more particular thinking trap interface elements [P 48-49, Fig. 7] (Heaven teaches generating a progress report, which is interpreted as a journal, from data including think trap data).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Behavioral training and development as taught by Heaven with the device taught by Jain and Ono with the motivation of improving systems for changing user behavior [Heaven, P 4].
Jain, Ono, and Heaven may not explicitly teach:
in response to receiving the feeling selection input (relating to displaying the feeling spectrum interface), 
in response to receiving the alternative thought selection input (relating to displaying the feeling spectrum interface)
in response to receiving the automatic thought selection input (referring to displaying a thinking trap interface), 
However, Bulaj teaches:
in response to receiving the feeling selection input (relating to displaying the feeling spectrum interface) [P 46, Fig. 2-7, 9] (Bulaj teaches displaying a series of GUI interface elements, each in response to receiving user input; these are interpreted as corresponding to the GUI interface elements taught about), 
in response to receiving the alternative thought selection input (relating to displaying the feeling spectrum interface) [P 46, Fig. 2-7, 9] (Bulaj teaches displaying a series of GUI interface elements, each in response to receiving user input; these are interpreted as corresponding to the GUI interface elements taught about),
in response to receiving the automatic thought selection input (referring to displaying a thinking trap interface) [P 46, Fig. 2-7, 9] (Bulaj teaches displaying a series of GUI interface elements, each in response to receiving user input; these are interpreted as corresponding to the GUI interface elements taught about), 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Multimodal platform for treating epilepsy as taught by Bulaj with the device taught by Jain, Ono, and Heaven with the motivation of improving clinical outcomes of users [Bulaj, P 3].
Regarding claim 2, Jain, Ono, Heaven, and Bulaj teach the electronic device of claim 1, wherein the one or more programs further include instructions for: 
in response to receiving the one or more thinking trap selection inputs, displaying, on the display, a quick recap interface element, the quick recap interface element indicating the particular automatic thought [P 126] (Ono teaches generating a summary of automatic thoughts, which is interpreted as a quick recap interface element) and 
the one or more particular thinking trap elements [P 48-49, Fig. 7] (Heaven teaches generating a progress report, which is interpreted as corresponding to the recap interface elements above, from data including think trap data).
Obviousness for combining the teachings of Jain, Ono, Heaven, and Bulaj is discussed in claim 1 above and is incorporated herein.	Regarding claim 3, Jain, Ono, Heaven, and Bulaj teach the electronic device of claim 1, wherein the journal entry is modified to further indicate the particular alternative thought interface element [P 126] (Ono teaches generating a summary of automatic thoughts, which is interpreted as corresponding to the journal entry taught above).
Obviousness for combining the teachings of Jain, Ono, Heaven, and Bulaj is discussed in claim 1 above and is incorporated herein.
Regarding claim 4, Jain, Ono, Heaven, and Bulaj teach the electronic device of claim 1, wherein the one or more programs further include instructions for: 
in response to receiving the feeling selection input [P 46, Fig. 2-7, 9] (Bulaj teaches displaying a series of GUI interface elements, each in response to receiving user input; these are interpreted as corresponding to the various GUI interface elements): 
displaying, on the display, a company selection interface, the company selection interface presenting a plurality of company interface elements, each company interface element being associated with a particular relationship type [P 60, 65, Fig. 12, 14] (Heaven teaches an interface for defining relationships within an organization, which is interpreted as a company selection interface); 
while displaying the company selection interface, receiving, via the input device, a seventh sequence of inputs, the seventh sequence of inputs including a company selection input, the company selection input corresponding to a particular company interface element [P 60, 65, Fig. 12, 14] (Heaven teaches receiving input for defining relationships within an organization); and 
wherein the journal entry is modified to further indicate the particular company interface element [P 48] (Heaven teaches that the progress report, which is interpreted as the journal entry, includes data regarding the organization relationships and related improvements).
Obviousness for combining the teachings of Jain, Ono, Heaven, and Bulaj is discussed in claim 1 above and is incorporated herein.
Regarding claim 7, Jain, Ono, Heaven, and Bulaj teach the electronic device of claim 1, wherein the one or more programs further include instructions for: 
in response to receiving a mindfulness selection input [P 46, Fig. 2-7, 9] (Bulaj teaches displaying a series of GUI interface elements, each in response to receiving user input; these are interpreted as corresponding to the various GUI interface elements), 
displaying, on the display, a mindfulness technique interface, the mindfulness technique interface presenting a plurality of mindfulness technique interface elements, each mindfulness technique interface element being associated with a particular mindfulness technique [P 20-22, 39-41] (Bulaj teaches providing either music therapy or interactive therapy to the user via the interface and receiving a selection of a music therapy); and 
in response to receiving a mindfulness technique selection input indicating selection of a mindfulness technique interface element corresponding to a particular mindfulness technique, displaying, on the display, mindfulness data corresponding to the particular mindfulness technique, the mindfulness data including at least one of audio, video, or interactive data [P 20-22, 39-41] (Bulaj teaches providing either music therapy or interactive therapy to the user via the interface and receiving a selection of a music therapy).
Obviousness for combining the teachings of Jain, Ono, Heaven, and Bulaj is discussed in claim 1 above and is incorporated herein.
Regarding claim 8, Jain, Ono, Heaven, and Bulaj teach the electronic device of claim 1, wherein the one or more programs further include instructions for: 
in response to receiving a fatigue selection input [P 46, Fig. 2-7, 9] (Bulaj teaches displaying a series of GUI interface elements, each in response to receiving user input; these are interpreted as corresponding to the various GUI interface elements), 
displaying, on the display, a fatigue type interface, the fatigue type interface presenting a plurality of fatigue type interface elements, each fatigue type interface element being associated with a particular fatigue type [P 20, 37] (Bulaj teaches displaying interfaces such as those to collect data regarding sleep and relaxation, which are interpreted as fatigue type interface elements); and 
in response to receiving a fatigue type selection input indicating selection of a fatigue type interface element corresponding to a particular fatigue type, displaying, on the display, fatigue type data corresponding to the particular fatigue type, the fatigue type data including at least one of audio, video, or interactive data [P 19-22, 37] (Bulaj teaches providing users with audio or interactive therapy based on their input data, including the sleep and relaxation data).
Obviousness for combining the teachings of Jain, Ono, Heaven, and Bulaj is discussed in claim 1 above and is incorporated herein.
Regarding claim 9, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 10, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 11, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 12, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 
Regarding claim 15, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 
Regarding claim 16, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8. 

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (U.S. Patent Application Publication No. 20120289791) in view of Ono (U.S. Patent Application Publication No. 20160117597), Heaven (U.S. Patent Application Publication No. 20110289443), and Bulaj (U.S. Patent Application Publication No. 20170326330) as applied to claim 1 above, and further in view of George (U.S. Patent Application Publication No. 20200121544).
Regarding claim 5, Jain, Ono, Heaven, and Bulaj the electronic device of claim 4, wherein the one or more programs further include instructions for: 
in response to receiving the feeling selection input [P 46, Fig. 2-7, 9] (Bulaj teaches displaying a series of GUI interface elements, each in response to receiving user input; these are interpreted as corresponding to the various GUI interface elements): 
Obviousness for combining the teachings of Jain, Ono, Heaven, and Bulaj is discussed in claim 1 above and is incorporated herein.
Jain, Ono, Heaven, and Bulaj may not explicitly teach:
displaying, on the display, a location selection interface, the location selection interface presenting a plurality of location interface elements, each location interface element being associated with a particular location; 
while displaying the location selection interface, receiving, via the input device, an eighth sequence of inputs, the eighth sequence of inputs including a location selection input, the location selection input corresponding to a particular location interface element; and 
wherein the journal entry is modified to further indicate the particular location interface element.
However, George teaches the electronic device of claim 4, wherein the one or more programs further include instructions for: in response to receiving the feeling selection input: 
displaying, on the display, a location selection interface, the location selection interface presenting a plurality of location interface elements, each location interface element being associated with a particular location [P 95] (George teaches interface elements for entering location of symptoms, which are interpreted as location selection interface elements); 
while displaying the location selection interface, receiving, via the input device, an eighth sequence of inputs, the eighth sequence of inputs including a location selection input, the location selection input corresponding to a particular location interface element [P 95] (George teaches interface elements for receiving location of symptoms) and 
wherein the journal entry is modified to further indicate the particular location interface element [P 128] (George teaches updating a summary, which is interpreted as corresponding to the journal entry taught above, including symptom location-related information).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for treating neurological disorders as taught by George with the device taught by Jain, Ono, Heaven, and Bulaj with the motivation of improving treatment of neurological disorders [George, P 101].
Regarding claim 6, Jain, Ono, Heaven, and Bulaj teach the electronic device of claim 5, wherein the one or more programs further include instructions for: 
in response to receiving the feeling selection input [P 46, Fig. 2-7, 9] (Bulaj teaches displaying a series of GUI interface elements, each in response to receiving user input; these are interpreted as corresponding to the various GUI interface elements): 
Obviousness for combining the teachings of Jain, Ono, Heaven, and Bulaj is discussed in claim 1 above and is incorporated herein.
Jain, Ono, Heaven, and Bulaj may not explicitly teach:
displaying, on the display, a multiple sclerosis symptoms selection interface, the multiple sclerosis symptoms selection interface presenting a plurality of multiple sclerosis symptom interface elements, each multiple sclerosis symptom interface element being associated with a particular multiple sclerosis symptom; 
while displaying the multiple sclerosis symptoms selection interface, receiving, via the input device, a ninth sequence of inputs, the ninth sequence of inputs including one or more multiple sclerosis symptom selection inputs, the one or more multiple sclerosis symptom selection inputs corresponding to one or more particular multiple sclerosis symptom interface elements; and 
wherein the journal entry is modified to further indicate the one or more particular multiple sclerosis symptom interface elements.
However, George teaches:
displaying, on the display, a multiple sclerosis symptoms selection interface, the multiple sclerosis symptoms selection interface presenting a plurality of multiple sclerosis symptom interface elements, each multiple sclerosis symptom interface element being associated with a particular multiple sclerosis symptom [P 10, 315] (George teaches interfaces for entering information regarding symptoms associated with neurological disorders including multiple sclerosis, which is interpreted as the multiple sclerosis symptoms selection interface); 
while displaying the multiple sclerosis symptoms selection interface, receiving, via the input device, a ninth sequence of inputs, the ninth sequence of inputs including one or more multiple sclerosis symptom selection inputs, the one or more multiple sclerosis symptom selection inputs corresponding to one or more particular multiple sclerosis symptom interface elements [P 10, 315] (George teaches interfaces for receiving information regarding symptoms associated with neurological disorders including multiple sclerosis); and 
wherein the journal entry is modified to further indicate the one or more particular multiple sclerosis symptom interface elements [P 128] (George teaches updating a summary, which is interpreted as corresponding to the journal entry taught above, including symptom-related information).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for treating neurological disorders as taught by George with the device taught by Jain, Ono, Heaven, and Bulaj with the motivation of improving treatment of neurological disorders [George, P 101].
Regarding claim 13, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 14, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 

Claim 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent Application Publication No. 20160117597) in view of Jain (U.S. Patent Application Publication No. 20120289791) and Heaven (U.S. Patent Application Publication No. 20110289443).
Regarding claim 17, Ono teaches a digital therapeutic for treating depressive symptoms associated with multiple sclerosis, the digital therapeutic comprising: 
an automatic thought identification module, the automatic thought identification module configured to (i) identify a plurality of potential automatic thoughts based on 5feeling assessment data describing a feeling associated with a user, each potential automatic thought of the plurality of potential automatic thoughts corresponding to a negative thought and (ii) receive automatic thought selection data identifying a particular potential automatic thought from among the plurality of potential automatic thoughts [P 102, Fig. 7 & 20] (Ono teaches a thought eliciting unit, which in interpreted as an automatic thought selection interface, for displaying a plurality of selectable automatic thoughts to a user and receiving related user input; Ono also teaches in Fig. 20 that eliciting automatic thoughts may occur after eliciting mood information from the user, which is interpreted as identifying and receiving thoughts based on feeling assessment data); 
an alternative thought identification module, the alternative thought identification 10module configured to (i) identify a plurality of potential alternative thoughts based on the automatic thought selection data, each potential alternative thought of the plurality of potential alternative thoughts corresponding to a positive thought and (ii) receive alternative thought selection data identifying a particular potential alternative thought from among the plurality of potential alternative thoughts [P 178-179, Fig. 18-19] (Ono teaches a ground/counterevidence eliciting unit, which in interpreted as an alternative thought selection interface, which displaying interface elements in which a user may enter counterevidence regarding a thought, which in interpreted as an alternative thought);  
One may not explicitly teach:
one or more modules stored on memory and executed by one or more processors, the one or more modules administering to a patient evidence-based psychosocial intervention techniques to treat depressive symptoms associated with multiple sclerosis, the one or more modules comprising:
15a feeling intensity module, the feeling intensity module configured to (i) receive first feeling intensity data describing a first intensity of the feeling associated with the user at a first point in time; (ii) receive second feeling intensity data describing a second intensity of the feeling associated with the user at a second point in time, the second point in time being later than the first point in time; and 
(iii) generate feeling intensity 20difference data, the feeling intensity difference data indicating any difference between the first intensity and the second intensity; 
a display module, the display module configured to generate display data representing the feeling intensity difference data.  
However, Jain teaches:
one or more modules stored on memory and executed by one or more processors, the one or more modules administering to a patient evidence-based psychosocial intervention techniques to treat depressive symptoms associated with multiple sclerosis, the one or more modules comprising [P 407] (Jain teaches the processor executing instructions stored on memory to execute the following steps):
15a feeling intensity module, the feeling intensity module configured to (i) receive first feeling intensity data describing a first intensity of the feeling associated with the user at a first point in time; (ii) receive second feeling intensity data describing a second intensity of the feeling associated with the user at a second point in time, the second point in time being later than the first point in time [Fig. 4, P 70-71, 73, 76] (Jain teaches displaying a mood intensity input widget, which is interpreted as a feeling spectrum interface, for presenting a selectable scale to the user and for receiving related user input; Jain also teaches that the system may continually query the user regarding their mood intensity, and thus teaches a plurality of intensities at different time points); and 
(iii) generate feeling intensity 20difference data, the feeling intensity difference data indicating any difference between the first intensity and the second intensity [P 71, 74, 214] (Jain teaches in P 74 generating graphical representations of health metrics trends over time which include mood intensity metrics; the trends are interpreted as feeling intensity difference data); 
a display module, the display module configured to generate display data representing the feeling intensity difference data [P 71, 74, 214] (Jain teaches in P 74 generating graphical representations of health metrics trends over time for display, which include mood intensity metrics; the trends are interpreted as feeling intensity difference data).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Calculating and monitoring the efficacy of stress-related therapies as taught by Jain with the System for supporting correction of distorted cognition, method of eliciting user consciousness information and program therefor taught by Ono with the motivation of collecting feeling-related data thereby allowing for treatment of user stress and improving health outcomes.
Ono and Jain may not explicitly teach:
a thinking traps module, the thinking traps module configured to (i) identify a plurality of potential thinking traps based on the feeling assessment data and (ii) receive thinking trap selection data identifying one or more particular potential thinking traps 25from among the plurality of potential thinking traps; and 
However, Heaven teaches:
a thinking traps module, the thinking traps module configured to (i) identify a plurality of potential thinking traps based on the feeling assessment data and (ii) receive thinking trap selection data identifying one or more particular potential thinking traps 25from among the plurality of potential thinking traps [P 38, Fig. 4] (Heaven teaches displaying an interface tool 400, which is interpreted as a thinking trap interface, for providing selectable options regarding thinking traps to a user and for receiving related user input); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Behavioral training and development as taught by Heaven with the device taught by Jain and Ono with the motivation of improving systems for changing user behavior [Heaven, P 4].
Regarding claim 18, Ono, Jain, and Heaven teach the digital therapeutic of claim 17, further comprising:  77 34445663.2Attorney Docket No: 266306-445326 
a feeling assessment module, the feeling assessment module configured to receive the feeling assessment data describing the feeling associated with the user [Fig. 4, P 70-71, 76] (Jain teaches displaying a mood input widget, which is interpreted as a feeling selection interface, with a list of moods which the user can select).
Obviousness for combining the teachings of Ono, Jain, and Heaven is discussed above for claim 17 and is incorporated herein.
  Regarding claim 19, Ono, Jain, and Heaven teach the digital therapeutic of claim 17, further comprising:  
5a journal module, the journal module configured to generate a journal entry comprising at least the feeling intensity difference data [P 71, 74, 214] (Jain teaches in P 74 generating graphical representations, which are interpreted as a journal entry, of health metrics trends over time which include mood intensity metrics).  
Obviousness for combining the teachings of Ono, Jain, and Heaven is discussed above for claim 17 and is incorporated herein.
Regarding claim 20, Ono, Jain, and Heaven teach the digital therapeutic of claim 19, further comprising: 
a company module, the company module configured to receive company selection 10data identifying, by relationship type, a person who accompanied the user at a time in which the user experienced the feeling [P 60, 65, Fig. 12, 14] (Heaven teaches an interface for defining relationships within an organization, which is interpreted as a company selection interface); and 
wherein the journal entry further comprises the company selection data [P 48] (Heaven teaches that the progress report, which is interpreted as the journal entry, includes data regarding the organization relationships and related improvements).  
Obviousness for combining the teachings of Ono, Jain, and Heaven is discussed above for claim 17 and is incorporated herein.
Regarding claim 23, Ono, Jain, and Heaven teach the digital therapeutic of claim 19, wherein the journal entry further comprises the thinking trap selection data [P 48-49, Fig. 7] (Heaven teaches generating a progress report, which is interpreted as a journal, from data including think trap data).
Obviousness for combining the teachings of Ono, Jain, and Heaven is discussed above for claim 17 and is incorporated herein.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent Application Publication No. 20160117597) in view of Jain (U.S. Patent Application Publication No. 20120289791) and Heaven (U.S. Patent Application Publication No. 20110289443) as applied to claim 17 above, and further in view of Narusawa (U.S. Patent Application Publication No. 20160302680).
Regarding claim 21, Ono, Jain, and Heaven may not explicitly teach the digital therapeutic of claim 20, further comprising: 
 15a location module, the location module configured to receive location selection data identifying a location of the user at a time in which the user experienced the feeling; and 
wherein the journal entry further comprises the location selection data.  
However, Narusawa teaches the digital therapeutic of claim 20, further comprising: 
 15a location module, the location module configured to receive location selection data identifying a location of the user at a time in which the user experienced the feeling [P 196] (Narusawa teaches a user interface for receiving location input from a user); and 
wherein the journal entry further comprises the location selection data [Claim 1, P 243] (Narusawa teaches generating analysis results in the form of a report, which is interpreted as corresponding to the journal taught above and which includes location information).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Biological information processing system, biological information processing device, terminal device, method for generating analysis result information, and biological information processing method as taught by Narusawa with the device taught by Ono, Jain, and Heaven with the motivation of recording additional data associated with an adverse event, including location data, thereby improving analysis and future prediction of said events.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent Application Publication No. 20160117597) in view of Jain (U.S. Patent Application Publication No. 20120289791) and Heaven (U.S. Patent Application Publication No. 20110289443) as applied to claim 17 above, and further in view of George (U.S. Patent Application Publication No. 20200121544).
Regarding claim 22, Ono, Jain, and Heaven may not explicitly teach the digital therapeutic of claim 21, further comprising: 
a multiple sclerosis symptom module, the multiple sclerosis symptom module configured to receive multiple sclerosis symptom selection data identifying one or more multiple sclerosis symptoms associated with the user; and 
wherein the journal entry further comprises the multiple sclerosis symptom 25selection data.  
However, George teaches 20the digital therapeutic of claim 21, further comprising: 
a multiple sclerosis symptom module, the multiple sclerosis symptom module configured to receive multiple sclerosis symptom selection data identifying one or more multiple sclerosis symptoms associated with the user [P 10, 315] (George teaches interfaces for entering information regarding symptoms associated with neurological disorders including multiple sclerosis, which is interpreted as the multiple sclerosis symptoms selection interface); and 
wherein the journal entry further comprises the multiple sclerosis symptom 25selection data [P 128] (George teaches updating a summary, which is interpreted as corresponding to the journal entry taught above, including symptom-related information).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for treating neurological disorders as taught by George with the device taught by Ono, Jain, and Heaven with the motivation of improving treatment of neurological disorders [George, P 101].


Response to Arguments
	Applicant’s Remarks filed 8/3/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 8/3/2022.

35 USC 101 Remarks
1.	Regarding Applicant’s remarks addressing the previous rejection of claims 17-23 as directed to non-statutory subject matter [Applicant Remarks Pg. 13], in light of the present amendments these rejections have been withdrawn.
2.	Regarding Applicant’s remarks that the claims are not directed to an abstract idea because “one cannot mentally perform the steps of administering…” [Applicant Remarks Pg. 14], Examiner first respectfully submits that the claims are categorized as falling into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, not the “Mental Processes” grouping. Thus, whether a task can be mentally performed in irrelevant. Additionally, Examiner respectfully submits that humans can and regularly do administer therapeutics to patients. Lastly, regarding the recitation of a processor in the above-mentioned limitation, Examiner respectfully submits that the mere recitation of a computer does not exclude a claim from reciting an abstract idea. As discussed above, humans regularly administer therapeutics, and therefore the claims recite an abstract idea and the processor is evaluated as an additional element. The processor is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Thus, the claims recite an abstract idea without integration into practical application.
3.	Regarding Applicant’s remarks that the additional elements integrate the abstract idea into practical application because the claims recite “a particular treatment for depressive symptoms associated with multiple sclerosis” [Applicant Remarks Pg. 15-16], Examiner respectfully reminds Applicant that the Step 2A Prong Two analysis is one of additional elements. Limitations that recite administering, receiving, identifying, and generating are interpreted as being part of the abstract idea. Thus, additional elements include the display, input unit, processor, memory, and modules, which are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The additional elements do not provide a particular treatment, but rather merely implement the abstract idea. Thus, the additional elements do not integrate the abstract idea into practical application.
Regarding Applicant’s remarks analogizing the present claims to those of Example 43 [Applicant Remarks Pg. 15], Examiner respectfully submits that the claims of Example 43 integrate the abstract idea into practical application because they recite the physical administration of a particular treatment, such as rapamycin or plasmapheresis. Examiner submits that this differs from the present claims because the alleged treatment in the present claims merely comprises displaying information. This is not the same as physically administering a medicine. 
5.	Regarding Applicant’s remarks that the claims recite significantly more than the abstract idea because the claims recite a computing system performing the claimed tasks [Applicant Remarks Pg. 15-16], Examiner again respectfully submits that the mere recitation of a computer does not exclude a claim from reciting an abstract idea. As discussed above, humans regularly administer therapeutics, and therefore the claims recite an abstract idea and the physical elements are evaluated as an additional element. As discussed above, the display, input unit, processor, memory, and modules are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, the additional elements do not recite significantly more than the abstract idea. 
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 USC 103 Remarks
6.	Regarding Applicant’s remarks addressing the present amendments [Applicant Remarks Pg. 16], Examiner respectfully submits that the previously referenced art teaches the newly added administering limitation. Specifically, the Examiner notes that “to treat depressive symptoms associated with multiple sclerosis” is an intended use of the digital therapeutic that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the comparison feature.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pardo (U.S. Patent Application Publication No. 20140308637) teaches methods for changing individual behavior including interfaces for receiving thought and feeling information from a user.
Jain (U.S. Patent Application Publication No. 20120289788) teaches systems and methods similar to those taught in Jain referenced in the Office Action above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626